Citation Nr: 0718221	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-39 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to total disability compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and MH


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

It appears the veteran had active service from December 1985 
to September 1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), in which the veteran's claim for TDIU 
was denied.  The veteran timely disagreed in June 2003, and, 
after the RO issued a statement of the case in late September 
2004, the veteran's timely substantive appeal was received in 
November 2004.

The veteran requested a Travel Board hearing.  The requested 
hearing was conducted at the Atlanta, Georgia RO before the 
undersigned Veterans Law Judge in February 2007.  


FINDINGS OF FACT

1.  The veteran has been granted service connection for 
residuals of a left knee injury with instability, evaluated 
as 30 percent disabling, and joint disease of the knee, 
evaluated as 10 percent disabling, for a combined 40 percent 
disability evaluation.  

2.  The veteran, who is nearly 43 years old, completed high 
school; he last worked in 1998 as a water treatment foreman.  

3.  Although the veteran's primary employment experience is 
in positions requiring manual labor, he has some employment 
experience with use of computers and in a supervisory 
capacity.

4.  The medical evidence establishes that the veteran's 
service-connected left knee disability does not preclude 
sedentary employment.


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a total 
disability rating because he is unable to maintain any 
gainful employment due to the severity of his service-
connected left knee disability.  

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

In this case, the veteran was first notified of the criteria 
for substantiating a claim for TDIU in the August 2002 rating 
decision which issued the denial of the claim.  The veteran 
was thereafter notified of the provisions of the VCAA in a 
September 2004 statement of the case (SOC).  However, the 
veteran was not prejudiced by the lack of notice prior to the 
initial adjudication, because, after the veteran identified 
additional evidence, Social Security Administration Records, 
the RO undertook additional development, afforded the veteran 
another VA examination, and readjudicated the claim in April 
2006.  

The Board further notes that the Court has defined TDIU 
claims as a type of claim for an increased evaluation.  
Before the veteran submitted the TDIU claim at issue, he 
submitted a claim for an increased evaluation for his 
service-connected left knee disability in October 2000, and 
submitted a claim for a temporary total disability rating at 
that time.  The RO issued a letter about the VCAA, which 
addressed VA's duties to the veteran under that enactment.  
To the extent that a TDIU claim is a type of increased 
evaluation claim, the veteran was provided some VCAA notice 
prior to the initial denial of his claim for TDIU.

A September 2004 SOC advised the veteran of the enactment of 
the VCAA, explained what evidence was required to 
substantiate a claim for TDIU, informed the appellant of the 
actions VA would take to assist him to develop the claims, 
advised the veteran to tell VA about any additional evidence 
the veteran wanted VA to obtain, and advised the veteran to 
submit evidence on his own behalf, including evidence in his 
possession.  The veteran's response to that notice, which 
included identifying additional evidence, demonstrates that 
he understood the information provided and the record 
demonstrates that he was afforded a meaningful opportunity to 
establish his claim after that information was provided.  

The Board finds that the September 2004 advised the veteran 
of each element of notice described in Pelegrini.  Because 
the notice was followed by additional development of the 
claim and readjudication of the claim following that 
additional development, the Board finds that the notices 
provided in this case meet the requirements set forth in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
particular, the veteran was not prejudiced by the defect in 
the timing of the notice.  

The duty to assist the veteran to develop the claim has been 
fulfilled.  VA clinical records have been obtained, and the 
veteran was afforded VA examinations, both before and after 
the September 2004 SOC.  The veteran's Social Security 
Administration records were obtained.  The veteran has been 
afforded an opportunity to submit any additional evidence and 
has been afforded the opportunity to identify any relevant 
evidence.  

The Board finds that all requirements in the VCAA, including 
the duty to notify the veteran and the duty to assist the 
veteran, have been met, and that the timing of the notice has 
not prejudiced the veteran.  The record establishes that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of the claim addressed in this appeal.  
See Overton v. Nicholson, 20 Vet .App. 427, 438 (2006).  

Claim for TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability rated at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is rated at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For this purpose, the following will be considered as 
one disability: disabilities resulting from common etiology 
or a single accident, or multiple injuries incurred in 
action.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  The fact that a claimant is unemployed, 
retired, or not looking for work does not mean he is entitled 
to a TDIU.  The issue in such cases is whether the claimant 
is capable of performing the physical and mental acts 
required by employment, not whether the claimant can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

A claim for TDIU may be referred to the Compensation and 
Pension Service when a veteran does not meet the percentage 
standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 
C.F.R. § 4.16(b) (2006).

Facts and analysis

In this case, the veteran has been granted service connection 
for residuals of a left knee injury with instability, 
evaluated as 30 percent disabling, and joint disease of the 
knee, evaluated as 10 percent disabling, for a combined 40 
percent disability evaluation.  The veteran has not been 
awarded service connection for any other disorder.  

The veteran, who is nearly 43 years old, completed high 
school; he last worked in 1998 as a water treatment foreman.  
Prior to that employment, he worked as forklift operator in 
the early 1990s.  From 1991 to 1994, he worked as a 
refrigeration technician, then as a health services 
technician until 1996, when the veteran obtained the 
employment as a waste water technician, becoming water 
treatment foreman, the employment he held when he last 
worked, in 1998.  

In describing his work as a waste water technician in his 
application for Social Security benefits, the veteran noted 
that he supervised five other employees.  When discussing 
this employment with his physician in 1998, the veteran 
indicated that a wrist fracture sustained in 1998 would not 
prevent him from performing that employment, as he could 
operate the computer with one hand.  

A July 2002 statement from the employer for whom the veteran 
last worked, in 1998, as a waste water technician, reflects 
that the veteran was fired from that employment when he 
failed to report to work for several days.  The veteran's 
Social Security Administration application reflects that the 
veteran reported that he left this employment because cold 
conditions had caused his respiratory problems to flare up 
and he was unable to breathe.  This evidence is unfavorable 
to the veteran's claim for TDIU, as it establishes that the 
veteran's service-connected knee disability was not a factor 
in the veteran's decision to leave his employment in 1998.

The examiner who conducted a March 2001 VA examination stated 
that the veteran avoided walking because of left knee 
instability.  The report of a March 2003 private examination 
conducted by Alan L. Bowen, MD, stated that the veteran was 
seeking a knee brace, and stated that the veteran was capable 
of light to sedentary work, but not moderate to heavy work.  
This evidence is unfavorable to the veteran, as it 
establishes that the veteran's service-connected knee 
disability did not preclude employment generally, although it 
did preclude manual labor.

The examiner who conducted VA examination in March 2006 
concluded that the veteran required a cane for stability when 
walking, but the veteran was able to take care of himself and 
able to do household chores.  The examiner stated that the 
veteran was not able to perform such activities as taking the 
trash to the curb or mowing the lawn.  The examiner stated 
that the veteran would have difficulty with prolonged 
sitting, standing, walking, lifting, or carrying a load.  
This evidence, like the March 2003 medical report, is 
unfavorable to the veteran, as it establishes that the 
veteran's service-connected knee disability does not 
currently preclude employment generally, although it does 
preclude manual labor.

The veteran contends that his prior employment experience is 
solely in manual labor, and that he cannot now return to such 
employment.  It is certainly clear that the veteran can no 
longer perform his prior work as a forklift operator, 
refrigeration technician, or any type of industrial 
maintenance work.  However, the evidence establishes that the 
veteran was learning additional job skills, including use of 
a computer, at his last job in 1998, and that he also 
supervised other employees.  Although the job the veteran 
held at that time is not employment he can currently perform, 
because it required lifting bags of chemicals weighing over 
20 pounds, the position did involves skill other than manual 
labor.

The record establishes that the veteran applied for Social 
Security Administration (SSA) disability benefits in 1998.  
The veteran's application shows that the primary diagnosis at 
the time of that application was wrist injury, and the second 
diagnosis was asthma.  On reassessment, asthma was changed to 
the primary diagnosis and disorder of muscle, ligaments and 
fascia became the second diagnosis.  This evidence is 
unfavorable to the veteran's claim for TDIU, since it 
reflects that disorders for which service connection is not 
in effect were the basis of the veteran's application for SSA 
disability benefits, although the veteran did include 
notation of the service-connected disability among the list 
of conditions he considered disabling.  

The information the veteran provided to SSA also discloses 
that the veteran did not leave any employment as a result of 
his service-connected knee disability.  This information is 
also unfavorable to the TDIU claim.  

The veteran does not assert that he is totally unemployable 
because of his service-connected left knee disability, 
although he does assert that he cannot perform manual labor, 
and that contention is amply supported by the record.  The 
veteran does not require frequent periods of hospitalization 
for his left knee disability; rather, the record establishes 
that he is too young to undergo most types of surgery 
available and hospitalization is not required because there 
is little treatment that can be offered to the veteran.  The 
Board does not doubt that limitation caused by the veteran's 
knee pain, as well as the inability to use the left knee for 
more than brief period, has a significant adverse impact on 
his employability.  That adverse impact was certainly a 
factor in assignment of a 40 percent evaluation for the knee 
disability.  However, the veteran's circumstances do not 
present such an unusual disability picture as to require 
consideration of TDIU on an extraschedular basis.

The veteran retains his cognitive faculties, including his 
memory.  Although the evidence establishes that the veteran 
cannot perform manual labor as a result of his service-
connected disability, the medical evidence establishes that 
he is able to perform sedentary employment.  Assignment of a 
TDIU evaluation requires that the record reflect some factor 
that "takes the claimant's case outside the norm" of any 
other veteran rated at the same level.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  
The question is whether the veteran is capable of performing 
the physical and mental tasks required of employment, not 
whether the veteran can find employment.  Id.  

The evidence in this case establishes that the veteran is 
capable of performing a variety of mental and physical tasks 
required for employment, although he is not seeking 
employment.  The veteran points to his inability to obtain a 
job in 1999, when he last looked for employment.  In 1999, 
the veteran sought employment with Burger King, and was not 
offered employment.  Certainly, the veteran's service-
connected left knee disability would preclude such 
employment.  However, there is no evidence that the veteran 
cannot perform sedentary employment.  The record establishes 
that the veteran has not obtained employment since he last 
worked in 1998, but that evidence does not establish that the 
veteran is entitled to an award of TDIU.  

In short, the evidence does not show that the veteran's sole 
service-connected disability, left knee disability, has 
prevented him from performing the physical and mental acts 
required for gainful employment.  The veteran contends that 
the limitation of his employment experience to manual labor 
jobs is a circumstance which would place his case in a 
different position than similarly rated veterans, but the 
Board finds that his age, education, and past employment 
skills, although used in manual labor positions, do not limit 
him solely to such work, and the record establishes that his 
service-connected knee disability does not preclude light or 
sedentary work.  Thus, the Board finds that the veteran's 
employment experience does not place him in a different 
position than similarly-rated veterans.  See Van Hoose, 
supra, at 363.  Accordingly, the Board finds that a 
preponderance of the evidence is against assigning a TDIU in 
this case.  The veteran's claim is therefore denied.


ORDER

Entitlement to TDIU is denied.



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



